Citation Nr: 0914802	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-30 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1984 to March 1988.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  During the hearing, the Veteran submitted additional 
evidence with a waiver of RO consideration; he also waived RO 
consideration of further VA treatment and hospitalization 
records.  In May 2008, the Board referred the case to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion. 

The RO has reopened, and addressed de novo, the claim of 
entitlement to service connection for a psychiatric 
disability.  The question of whether new and material 
evidence has been received to reopen a claim must be 
addressed in the first instance by the Board because that 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the issue accordingly.


FINDINGS OF FACT

1.  An unappealed June 1989 rating decision denied the 
Veteran's claim of service connection for psychiatric 
disability essentially based on a findings that it was not 
shown that the Veteran had such a disability; unappealed 
rating decisions in June 1993, October 1996 declined to 
reopen the claim; an unappealed August 2003 rating decision 
reopened the claim, but continued the denial of service 
connection on de novo review, finding that the Veteran's 
current psychiatric disability, schizoaffective disorder, was 
unrelated to his service.

2.  Evidence received since the August 2003 rating decision 
shows that the Veteran has a schizoaffective disorder and 
relates such disability to his service; relates to the 
unestablished facts necessary to substantiate the claim of 
service connection for psychiatric disability; and raises a 
reasonable possibility of substantiating the claim.

3.  The evidence of record reasonably establishes that the 
Veteran has a schizoaffective disorder which had its onset 
during his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for a psychiatric disability may 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).

2.  Service connection for schizoaffective disorder is 
warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as the 
benefit sought is being granted, there is no reason to 
belabor its impact in these matters.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

New and Material Evidence to Reopen

An unappealed June 1989 rating decision denied service 
connection for a psychiatric disability essentially based on 
a finding that it was not shown that the Veteran had such a 
disability.  Unappealed rating decisions in June 1993, 
October 1996 declined to reopen the claim; an unappealed 
August 2003 rating decision reopened the claim and continued 
the denial of service connection for a psychiatric 
disability, finding that the psychiatric disability shown, 
schizoaffective disorder, was unrelated to the Veteran's 
service.  The August 2003 decision is final based on the 
evidence then of record (and is the last prior final decision 
in the matter of service connection for a psychiatric 
disability).  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108. 

New and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 
As the August 2003 rating decision denied service connection 
for the Veteran's psychiatric disability based on a finding 
that such disability was unrelated to his service, for 
evidence to be new and material in this matter, it must tend 
to relate the Veteran's current psychiatric disability to his 
service.  Evidence received since the August 2003 rating 
decision includes opinions by a treatment-provider and a VA 
medical expert that relate the Veteran's current psychiatric 
disability, schizoaffective disorder, to his service.  Hence, 
they pertain to the unestablished fact necessary to 
substantiate the claim of service connection for a 
psychiatric disability, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the additional 
evidence received since August 2003 is both new and material, 
warranting the reopening of the claim.

De novo review

At the outset, the Board notes that the Veteran is not 
prejudiced by the Board's proceeding to de novo review upon 
reopening the claim, without remanding the claim to the RO 
for de novo consideration upon reopening, because the RO 
September 2004 adjudication of this matter reopened the claim 
and addressed it on a de novo basis.  Furthermore, the 
benefit sought is being granted.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The Veteran's service treatment records (STRs) reveal that he 
was seen intermittently from April to June 1987 for 
complaints of anxiety and nervousness (he felt as if he were 
having a nervous breakdown).  The STRs also document a 
history of alcohol use in service.  On service separation 
examination, no psychiatric complaints were noted; on 
psychiatric clinical evaluation he was deemed normal.  

On April 1989 VA examination, the examiner deferred a 
diagnosis of a psychiatric disability.

Postservice records from Rice Clinic from April to June 1990, 
show that the Veteran was seen for complaints of headache; 
the examiners noted that the underlying cause was probably 
related to depression or a psychiatric disorder.

December 1991 to May 1996 records from Waupaca County 
Department of Human Services show ongoing treatment for 
variously diagnosed psychiatric disability to include major 
depression; alcohol and cocaine abuse; and schizoaffective 
disorder.

February to March 1993 VA inpatient treatment records show a 
diagnosis of organic hallucinosis.

March 2002 to April 2008 VA records show ongoing treatment 
for psychiatric disability.

On July 2003 VA examination, a clinical psychologist 
indicated that the Veteran's C-file was reviewed, and stated:

"It is the opinion of this examiner that [the 
Veteran's] current diagnosis of schizoaffective disorder 
is appropriate and warranted.  However, based upon a 
thorough review of the record and results of the above 
evaluation, it is the conclusion of this examiner that 
there is no clear link between [the Veteran's] current 
diagnosis of schizoaffective disorder and the symptoms 
noted in his military medical record.  In fact, symptoms 
noted in his military medical record are very consistent 
with what one could expect from alcohol and cocaine 
abuse, i.e., insomnia, nervousness, anxiety, 
irritability, epigastric distress, sweating, headaches, 
nausea,etc."

In a January 2004 letter, the Veteran's VA treating 
psychologist opined:

"Schizoaffective disorder often has an insidious onset. 
. . [The Veteran] first sought help for mental health 
issues in the Army.  His symptoms were consistent with 
insidious onset of schizoaffective disorder.  Because 
[the Veteran] is shy, guarded, and introverted it is 
likely that he had difficulty making the full extent of 
his difficulties known.  It is quite possible [the 
Veteran's] substance abuse was secondary to his 
schizoaffective disorder. . . It is my opinion that it 
is at least as likely as not that [the Veteran's] 
schizoaffective disorder was incurred during military 
service."

On September 2004 VA examination, the clinical psychologist 
reviewed the entire claims file and noted that it was less 
likely as not that the Veteran's currently diagnosed 
schizoaffective disorder had its onset during military 
service.

In an October 2005 letter, B.D., a psychiatrist, notes that 
he reviewed the Veteran's STRs, to include symptoms noted in 
service, and states:

"These are all symptoms that can be experienced with 
your current psychiatric condition of chronic 
schizoaffective disorder- depressed type.  Furthermore, 
I would not dismiss the symptoms mentioned in you[r] 
service [treatment] record as being solely attributable 
to alcohol.  Time, and my experience with you have 
demonstrated that you continue to suffer from 
psychiatric symptoms even with the long term absence of 
any substance abuse.  As such, in my medical opinion the 
currently existing psychiatric condition is at least as 
likely as not related to psychiatric disturbances 
experienced during your military service."

Pursuant to the Board's request for an advisory medical 
opinion in the matter, a VA specialist in psychiatry reviewed 
the claims file and, in an opinion received in December 2008, 
stated:

"The diagnosis of schizoaffective and drug abuse are 
not contested.  The chronology of the symptoms (early 
20's) and the type of symptoms (anxiety, irritability, 
lack of motivation) is consistent with the onset of a 
diagnosis of schizoaffective disorder (Schizoaffective 
Disorders: New Research.  William H. Murray, 2006 Nova 
Science Publishers, Inc., pp 149-163.)

Late adolescence and early adulthood [is] the most 
common peak for the onset of this disease and early 
symptoms may be the consequence of a patient feeling 
overwhelmed by external and internal processes, 
resulting in anxiety, irritability, distractibility and 
impaired performance.  (Schizoaffective Disorders: New 
Research.  William H. Murray, 2006 Nova Science 
Publishers, Inc., pp 221-228.)

It is also frequent to have schizoaffective disorder 
diagnosed with comorbid condition such as substance 
abuse."

It is now well-established that the Veteran has a psychiatric 
disability, i.e., a schizoaffective disorder.  The record 
also shows, and it is not in dispute, that the Veteran was 
seen for complaints of a psychiatric nature in service.  What 
the evidence must also show to substantiate the claim of 
service connection for the disability is that it is related 
to the complaints in service (and was incurred therein).  

The evidence against the Veteran's claim includes that there 
was no diagnosis of a chronic acquired psychiatric disability 
in service, that the earliest postservice clinical 
documentation of schizoaffective disorder is in 1995, and 
that July 2003 and September 2005 VA examiners opined that 
the current psychiatric disability was unrelated to service, 
but that the symptoms in service were related to alcohol and 
drug abuse.  

The evidence in support of the Veteran's claim includes an 
October 2005 letter from his treating VA psychiatrist with an 
opinion essentially to the effect that symptoms noted in 
service were, at least in part, related to the current 
schizoaffective disorder, and the opinion of a VHA consulting 
expert who reviewed the Veteran's claims file and indicated, 
in essence, that the symptoms noted in service represented an 
onset of a schizoaffective disorder during service.  Because 
the VHA opinion is based on a review of the entire record 
(including all previous opinions, pro and con), and includes 
the most detailed explanation of rationale (with citation to 
factual evidence and references to textual materials) the 
Board finds it to be the most probative, and persuasive, 
evidence in the matter of a nexus between the Veteran's 
schizoaffective disorder and his service.

In light of the foregoing, the Board finds that the evidence 
supports the Veteran's claim.  All the legal requirements for 
establishing service connection for a psychiatric disability 
are met, and service connection for schizoaffective disorder 
is warranted.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability is granted; service connection for 
schizoaffective disorder is granted on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


